Citation Nr: 0511044	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  96-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Evaluation of service-connected dysthymia, evaluated as 50 
percent disabling from May 12, 1986.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 RO rating decision 
that granted entitlement to service connection for dysthymia 
and assigned a 30 percent disability rating from May 12, 
1986.  Subsequently, by a September 1996 hearing officer's 
decision, a higher (50 percent) evaluation was assigned, 
effective from May 12, 1986.  This case was previously before 
the Board in March 2000 and January 2003 when it was remanded 
for additional development.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the rating issue 
on appeal as set forth above.  Further, in cases such as this 
one, where the original rating assigned has been appealed, 
consideration must be given as to whether the veteran 
deserves a higher or lower rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  The veteran's dysthymia caused substantial impairment in 
the veteran's ability to maintain effective or favorable 
relationships prior to February 3, 1988.

2.  The veteran's dysthymia caused no more than considerable 
industrial impairment, and the veteran's ability to maintain 
effective or favorable relationships was considerably 
impaired between February 3, 1988 and November 7, 1996.

3.  The veteran's dysthymia caused occupational and social 
impairment with reduced reliability and productivity between 
November 7, 1996 and November 2, 2001. 

4.  The veteran's dysthymia has likely caused occupational 
impairment in most areas from November 2, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for 
dysthymia are not met for the period May 12, 1986 through 
November 1, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9405 (1987); 
38 C.F.R. §§  4.7, 4.132, Diagnostic Code 9405 (1997); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2004).

2. The criteria for a 70 percent evaluation for dysthymia 
have been met since November 2, 2001.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9433 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran was medically discharged from the United States 
Army after six months of active duty following a medical 
board finding of emotional instability reaction with 
depression.  In July 1985 he filed a claim for service 
connection for a nervous condition, which was originally 
denied in a rating decision dated in February 1986 because an 
Army psychiatrist's diagnosis in service found that the 
veteran's instability reaction with depression existed prior 
to service.  

In a letter from R.S., M.D. to N.K., M.D., dated in August 
1978, Dr. R.S. noted that the veteran's history included 
multiple complaints, including fatigue, tiredness, cramps, 
headaches, nervousness, irritability, and depression.  The 
veteran admitted to having suicidal thoughts on several 
occasions.  He was reported to be unable to work for the 
preceding two years, mainly because of being tired, and was 
reported to have quit two jobs, mostly because of what he 
claimed to be supervisory harassment.  Dr. R.S.'s impression 
was endogenous and exogenous depression.  The veteran was 
prescribed an antidepressant.  

A treatment note by A.W., M.D., from the Human Services 
Center of New Castle, Pennsylvania, dated in May 1983, 
recounted earlier visits, which Dr. A.W. characterized as 
showing the veteran as being depressed, amotivational, and 
unwilling to be involved in efforts to exert any change in 
his life.  Dr. A.W. noted that the veteran acknowledged a 
recent attempt in September 1982 at seeking employment, but 
that the veteran acknowledged that he was not interested in 
obtaining the position sought, allegedly because he felt 
incapable of performing the task.  Dr. A.W. recorded the 
veteran's subjective complaints, which included a long-
standing sleep disturbance resulting in chronic tiredness and 
low energy level, as well as suicidal ideation and at least 
transient homicidal ideation, neither of which had been acted 
upon, and for neither of which was there current intent.

Dr. A.W. described the veteran as an extremely inadequate and 
neurasthenic individual with suggestions that there was 
significant difficulty controlling underlying impulses, and 
perhaps even some psychotic ideation.  There was no evidence 
of dangerousness either to himself or others.  Dr. A.W. wrote 
that it was impossible to assess adequately his ability to 
function at a position of employment, noting that any efforts 
made to demonstrate his innate abilities would be 
counteracted by his sense of inadequacy and his being 
resigned to his current life style.  It was noted that the 
veteran's earlier experience with the above-mentioned 
antidepressant resulted in some side effects, which were not 
described.  Dr. A.W. described the veteran as temporarily 
unemployable while attempting job training assessment, a 
biochemical evaluation, and a trial of medications.  

Of record is a July 1983 medical report from P.M., M.D., who 
examined the veteran for the purpose of determining the 
nature and degree of alleged disabilities in an action 
related to a state agency disability determination.  Dr. P.M. 
noted that the veteran stated that he quit working in 1974 
because he experienced symptoms of cramping in his hands and 
feet, aching of his legs, calves, knees, thighs, hips, all of 
which reduced his work tolerance and resulted in total 
exhaustion after only 15 minutes.  Dr. P.M. concluded that it 
was likely that the veteran suffers from a moderately severe 
personality disorder which would prohibit him from being 
gainfully employed.  Dr. P.M. also noted that consideration 
should also be given to the veteran's current motivation, 
given that he was applying for Social Security disability 
benefits.

Also of record is a July 1983 psychiatric report from F.G., 
M.D.  Dr. F.G. reported that the veteran explained his 
inability to work was caused by chronic exhaustion, by his 
hands and feet cramping, pain in hands and feet in cold 
temperatures, and headaches, abdominal pain, weakness "and a 
hundred other things I don't have time to mention."  The 
veteran described difficulties at work, including claims that 
he was rushed and hassled at work, that the management people 
had hidden behind machinery to watch him, and put him in 
strange jobs in order to "get the goods" on him.  Dr. F.G. 
noted that the veteran was oriented as to time, place, and 
person.  Memory of recent and past events was normal.  His 
dress was clean.  His mood was depressed or neutral, but 
never happy.  Affect during the examination was flat and "a 
little peculiar."  Speech was not dissociated.  The veteran 
denied auditory or visual hallucinations.  Dr. F.G. noted 
that the veteran presented a diagnostic problem.  He noted 
the veteran's work difficulties related to feelings of 
ridicule and persecution, and his having quit, never to 
return to work.  The diagnoses were somatization disorder, 
chronic; and residual schizophrenia with emotional 
flattening, emotional withdrawal, residual ideas of reference 
and persecution.  He was found to be competent to handle his 
own funds.

Of record is a December 1983 letter from M.W., M.D., to an 
attorney.  In that letter, Dr. M.W. ascribed the veteran's 
unemployment to his mental disorder.  He noted that the 
veteran had shown little motivation to take part in programs 
designed to improve his vocational skills.  Dr. M.W. noted 
that the veteran may be able to function adequately at work 
in an environment of great autonomy and practically no peer 
contact.  However, Dr. M.W. concluded that, in light of the 
then-current job situation in that part of the state (western 
Pennsylvania), it was unlikely that the veteran was 
employable at that time.

A letter from the Human Services Center of New Castle to the 
RO, dated in September 1985, forwarded the results of the 
center's most recent psychiatric evaluation of the veteran.  
It was noted that the center was never able to successfully 
engage the veteran in any meaningful treatment to address the 
issues which he presented as being problematic.  He 
steadfastly refused to take medications felt important to his 
treatment, and he refused to participate in the center's 
transitional employment program, saying that he felt the 
program would be of no benefit to him.  

A May 1988 VA discharge summary from a Psychiatric 
Maintenance Program noted that the veteran complained of 
being tired and exhausted.  The veteran alleged that he 
suffered from "delayed stress" related to having guns 
pointed at him when he returned from being absent without 
leave (AWOL) while in service.  On admission, the veteran was 
alert and well oriented in all spheres.  Speech was not 
spontaneous.  Affect was blunted, and mood was anxious.  
Thought processes were organized, and content did not reveal 
any hallucination or delusions.  The veteran denied any 
active suicidal or homicidal ideations or plans.  The veteran 
admitted to loss of appetite, disturbed sleep, poor 
motivation, and lack of interest.  Insight and judgment were 
poor.  Memory was grossly intact for remote and recent 
events.

Psychological testing revealed a severe personality disorder 
and schizophrenia.  The veteran was not motivated for 
treatment, and was preoccupied with VA and Social Security 
benefits.  It was noted that the veteran refused to take 
prescribed neuroleptic and antidepressant medications.  At 
the time of discharge he was felt to be competent for VA 
purposes, and to not be a danger to himself or others.  The 
veteran was diagnosed with schizophrenia, in remission.  A 
July 1988 discharge note similarly noted the veteran's 
schizophrenia was in remission.

A December 1989 discharge summary noted that the veteran 
complained of anxiety, stress, nightmares, difficulty falling 
asleep, lack of energy and motivation, and multiple somatic 
complaints.  He noted that he was pursuing a claim of service 
connection for post-traumatic stress disorder (PTSD).  (The 
claim for PTSD is not a part of this appeal.)  The veteran 
was alert, oriented, and cooperative.  He made good eye 
contact, and his speech and thoughts were well organized, 
goal directed, spontaneous, and coherent.  He was neatly and 
appropriately dressed.  Affect was blunted and mood was 
euthymic.  The author noted that it was the consensus of the 
treatment team for this visit for the Psychiatric Maintenance 
Program that the veteran appeared to be manipulating for a 
lengthy hospital stay, which he would likely use to reopen 
his claim for PTSD.  

A January 1990 discharge summary, as well as one dated in 
June 1990, noted the veteran's disorder as dependent 
personality disorder, in remission.  The January discharge 
summary also noted a generalized anxiety disorder.  

An evaluation conducted in October 1991 at the VA Medical 
Center (VAMC) in Pittsburgh, Pennsylvania noted the veteran's 
history, including his various diagnoses, history of 
depressive symptoms, and suicidal ideation.  Behavioral 
control was noted as a problem.  The veteran's previous 
reaction to medication many years previously was noted, as 
was his subsequent refusal to take medication.  It was noted 
that the veteran left his last job in 1974 after experiencing 
persecutory ideation involving his boss.  The veteran 
reported membership in the local historical society and a 
local rifle club as his major social contacts.  He and his 
wife had recently been active in the local volunteer fire 
department, but were dropped from membership after an 
apparently hostile exchange of letters with the leadership.  

On examination, the veteran was casually and neatly attired.  
He was alert, oriented, and without gross cognitive 
impairment.  Speech was largely coherent, though at times 
over intellectualized and awkward.  He denied hallucinations.  
Content was focused on injustices in various systems.  No 
frank delusions were elicited, though the veteran was 
generally suspicious.  Mood was depressed and angry.  Affect 
was appropriate.  He complained of chronic anhedonia with no 
recent loss of interest.  He denied hopelessness, as well as 
current intent regarding suicidal and homicidal ideation.  
Insight was nil, and judgment was severely impaired.  The 
psychologist diagnosed delusional disorder, and noted that 
the veteran did not desire vocational assistance.

A VA treatment note dated in July 1992 noted that the veteran 
complained that his experience in the Army resulted in his 
being disillusioned, robbed of energy, and plagued by 
thoughts and feelings which do not give him the impetus or 
the satisfaction to do things.  He noted that he 
procrastinates, and gave as an example a broken hot water 
pipe which had gone un-repaired for 30 years.  It was noted 
that the veteran was currently involved with service 
organizations locally, and apparently had applied himself so 
diligently that he had been given more and more important 
positions in these organizations.  

A VA examination given in August 1992 reported that the 
veteran had not worked since 1973, and that he felt he could 
not take a job where the bosses reminded him of his "bastard 
sergeant" who he wanted to kill.  He reported that he could 
not keep his mind on anything, let alone keep any kind of 
job.  He also complained of periods of profound depression 
and incapacitation.  On examination, the veteran was alert 
and oriented, pleasant and cooperative.  Speech was coherent 
and not pressured.  Mood and affect were dysthymic.  He 
admitted no frank delusions, hallucination, or paranoid 
ideation.  No focal deficits were elicited.  The veteran was 
felt to be capable of managing his money.  The examiner 
diagnosed a generalized anxiety disorder which, in the 
examiner's opinion, originated with stresses he came under 
while in service.  The examiner opined that it appeared 
likely that the veteran would continue to have significant 
psychological, occupational, and social functioning 
difficulty.  

The veteran was afforded another VA examination in March 
1993, in conjunction with his claim for PTSD.  The veteran 
noted that he had left a pre-service job partly because of 
aching in his legs that he attributed to residuals from 
having had rheumatic fever.  On returning to his job after 
service, he reported that he couldn't concentrate and that he 
started having problems with his boss.  At his last job, 
which he left in 1974, he stated that he missed a lot of time 
because he was not sleeping well and didn't feel mentally up 
to doing the job.  Testing revealed that the veteran clearly 
felt distressed and felt that he had difficulty coping with 
his distress.  He tested well on all of the 
neuropsychological tests administered.  The examiner 
concluded that, while the veteran may have difficulties 
concentrating in some situations, on structured tests he 
performed in the average to high average, or even superior, 
range.  It was felt that the veteran's symptoms appeared to 
affect his ability to work and his relationships with others.  
He was deemed to be competent for VA purposes.

Of record are copious treatment notes, often reporting the 
stays in the Psychiatric Maintenance Program and other 
similarly named programs.  In the period 1993 through 1999, 
the veteran's Global Assessment of Functioning (GAF) scores 
were most consistently reported to be in the range of 55 to 
65, with occasional reports of 45 and 48.  An admission note 
dated in June 1993 noted a GAF score of 60, with a score of 
60 also reported as the highest score in the past year.  An 
annual psychological evaluation given in June 1996 reported 
that the veteran was then involved with six veterans' 
organizations, including serving as an officer in several of 
them, though he said he might resign soon due to some 
disagreements.  He also reported being active in the local 
volunteer fire department.  Treatment notes in 2001 and 2002 
noted GAF scores of 50 and 52.

The veteran was afforded another VA examination in November 
2001 in connection with this appeal.  The examiner noted the 
veteran's history, as noted above.  The examiner noted that 
the veteran's symptoms seemed to be a continuation of the 
symptoms that he experienced while in service, but noted that 
there may be a suggestion that he had some problems before 
service since he admitted to frequent or terrifying 
nightmares before going into service.  The examiner also 
noted that the veteran was presently maintained on no 
psychotropic medications of any kind by his own choice.  

The veteran was alert and oriented in all spheres.  Grooming, 
hygiene, and dress were adequate and appropriate.  Mood was 
somewhat anxious, but generally pleasant and cooperative, 
although affect appeared to be somewhat labile at times.  The 
veteran became tearful on several occasions with little 
provocation and rather inappropriately, the examiner thought, 
given the context of conversation.  The veteran reported his 
mood as depressed and sad most of the time.  Speech was 
generally relevant and coherent, but slightly tangential and 
over-productive at times.  Sleep was reported as "average," 
with reports of three to four hours per night with nightmares 
every night to one degree or another.  The veteran admitted 
suicidal ideation, but no plan.  He denied any history of 
hallucinations of any kind, or fears of plots by others or 
intent by others to harm him.  The veteran reported little 
socialization, but reported belonging to several veterans' 
organizations.  

The examiner's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was depression, major, 
recurrent.  Axis II (personality disorders and mental 
retardation) diagnosis was mixed personality disorder.  The 
Axis III (general medical conditions) diagnoses are not 
relevant here.  In Axis IV (psychosocial and environmental 
problems) the examiner labeled the veteran's problems as 
serious symptoms or serious impairments of social and 
occupational functioning due to symptoms of depression only.  
The Axis V (global assessment of functioning (GAF) score) 
report was 50.  

The examiner noted that, although the veteran has on several 
occasions been given diagnoses of schizophrenia or psychotic 
disorders, he found no evidence in this examination to 
support such diagnoses.  It appeared to the examiner that the 
veteran's claims concerning PTSD and traumatic military 
stressors represent some sort of delusional disorder or 
delusional report, and the veteran's current reported 
symptoms and claims of PTSD appeared to be factitious at 
best.  The examiner noted, however, that the veteran appeared 
to suffer from significant psychiatric affective disorder 
manifested in poor motivation, anhedonia, apathy, and reduced 
energy levels.  The veteran was also said to suffer from 
significant anxiety disorders, anxiety symptomatology, and 
his functioning appeared to be impaired across vocational, 
community, and social areas.  The examiner noted that the 
veteran continued to refuse to take medications, which the 
examiner felt probably would improve his overall level of 
functioning and capability.

The examiner concluded that, while the veteran does show Axis 
II symptomatology and some possible involvement of substance 
abuse, his major impairments appear to stem directly from the 
Axis I depressive disorder, which appears to have been 
consistently present since his military service.  The 
examiner noted that the veteran appeared to be capable of 
managing his funds in his own best interests, but did not 
appear to be employable at this time, given his extensive 
psychiatric and psychological treatment involvement over the 
past 20 years.  

GAF scores assigned in the course of routine treatment since 
the 2001 VA examination and through May 2004 generally ranged 
from 47 to 52, with a single report of 40 given in March 
2002.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Dysthymia is currently evaluated under 38 C.F.R. § 4.130 
(2004).  The Board notes that the diagnostic code and 
criteria have changed twice since the award of service 
connection.  

A.  Pre-February 3, 1988 criteria

Prior to February 3, 1988, Dysthymia was rated under 
Diagnostic Code 9405, Depressive neurosis.  Under Diagnostic 
Code 9405, a 100 percent evaluation is for application when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 
(1987).

A 70 percent evaluation is for application when the ability 
to establish and maintain effective or favorable 
relationships with people is seriously impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is pronounced impairment in the ability to obtain 
or retain employment.  Id.

A 50 percent evaluation is for application when the ability 
to establish or maintain effective or favorable relationships 
with people is substantially impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in severe 
industrial impairment.  Id. 

A 30 percent evaluation is for application when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  Id. 

For the period prior to February 3, 1988, it is clear to the 
Board that the veteran's ability to establish or maintain 
effective or favorable relationships with people was 
substantially impaired.  There was impairment caused by the 
veteran's dysthymia.  However, there is no evidence of 
virtual isolation in the community, or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality.  And it is not demonstrable that the veteran was 
unable to obtain or retain employment solely because of his 
service-connected dysthymia, as contemplated by a 100 percent 
disability rating.  Similarly, in assessing all of the 
evidence of record, it cannot be established that the 
psychoneurotic symptoms of the veteran's dysthymia are of 
such severity and persistence that there was pronounced 
impairment in the ability to obtain or retain employment, as 
contemplated by a 70 percent disability rating.  

While some medical professionals stated that the veteran was 
unemployable because of his mental disability, by the 
veteran's own account he had quit his former jobs of his own 
volition, and not because of a depressive disorder.  Dr. R.S. 
noted in August 1978 that the veteran was reported to be 
unable to work for the preceding two years, mainly because of 
being tired, and was reported to have quit two jobs, mostly 
because of what he claimed was supervisory harassment.  In 
July 1983, the veteran told Dr. P.M. that he quit working 
because he experienced symptoms of cramping and aches 
throughout his body.  The veteran told another examiner that 
aching in his legs, which he attributed to residuals from 
having had rheumatic fever, was a reason for leaving a job 
even before military service.

Dr. A.W. noted in May 1983 that the veteran was not only 
depressed, but also amotivational and unwilling to be 
involved in efforts to exert any change in his life.  Dr. 
A.W. noted that the veteran acknowledged a recent attempt in 
September 1982 at seeking employment, but that he also 
acknowledged that he was not interested in obtaining the 
position sought, allegedly because he felt incapable of 
performing the task.  Dr. A.W. described the veteran as 
temporarily unemployable while attempting job training 
assessment, a biochemical evaluation, and a trial of 
medications.

Dr. M.W.'s 1983 letter ascribed the veteran's unemployment to 
his mental disorder.  But he also noted that the veteran had 
shown little motivation to take part in programs designed to 
improve his vocational skills.  Dr. M.W. noted that the 
veteran may be able to function adequately at work in an 
environment of great autonomy and practically no peer 
contact.  Dr. M.W. concluded that, in light of the then-
current job situation in that part of the state (western 
Pennsylvania), it was unlikely that the veteran was 
employable at that time.  Dr. M.W.'s assessment, however, is 
contingent on two significant and unsupportable qualifiers.  
First, Dr. M.W. noted that the veteran may be able to 
function adequately at work in an environment of great 
autonomy and practically no peer contact.  There is no 
evidence of record that such jobs do not exist, and there is 
no evidence of record that the veteran ever sought such a 
job.  Secondly, Dr. M.W. concluded that, in light of the 
then-current job situation in that part of the state, it was 
unlikely that the veteran was employable at that time.  There 
is no evidence of record that jobs of that sort were not 
available in the veteran's geographical area, and no evidence 
that Dr. M.W. was qualified to make such an assessment of the 
local job market.  Moreover, the criteria to be applied in 
evaluating disability for VA compensation purposes does not 
depend on fluctuations of local job markets.  The criteria 
relate only to the psychiatric symptoms as they affect the 
claimant personally.

A July 1983 medical report from P.M., M.D., who examined the 
veteran for the purpose of determining the nature and degree 
of alleged disabilities in an action related to a state 
agency disability determination, noted that the veteran 
stated that he quit working in 1974 because he experienced 
symptoms of cramping in his hands and feet, aching of his 
legs, calves, knees, thighs, hips, all of which reduced his 
work tolerance and resulted in total exhaustion after only 15 
minutes.  Dr. P.M. concluded that it was likely that the 
veteran suffered from a moderately severe personality 
disorder which would prohibit him from being gainfully 
employed.  However, being unemployable because of a 
personality disorder would not result in any VA disability 
rating for the veteran because personality disorders are not 
diseases for which compensation is payable.  38 C.F.R. § 4.9 
(2004).  The Board again notes that the veteran himself 
acknowledged to Dr. P.M. that he quit working in 1974 because 
of the physical symptoms he was experiencing.  

In sum, the Board finds that, for the period prior to 
February 3, 1988, the preponderance of the evidence is 
against the claim for a rating higher than 50 percent.  The 
evidence does not support the veteran's contention that he 
was either demonstrably unable to work, or that there was 
pronounced impairment in his ability to obtain or retain 
employment solely because of his dysthymia.  The Board finds, 
however, that the veteran's ability to establish or maintain 
effective or favorable relationships with people was 
substantially impaired, and that that impairment more nearly 
approximates the criteria for a 50 percent evaluation.  See 
38 C.F.R. § 4.7.  

B.  February 3, 1988 - November 7, 1996 criteria

The rating criteria were changed, effective February 3, 1988 
in order to conform with the diagnostic terms adopted by DSM-
III.  53 Fed. Reg. 21-01 (January 4, 1988) (codified at 38 
C.F.R. § 4.132 (1989).  The changes were essentially semantic 
in nature.  Under Diagnostic Code 9405, the 100 percent 
evaluation was unchanged.  38 C.F.R. § 4.132, Diagnostic Code 
9405 (1997).  

A 70 percent evaluation is for application when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id. (Emphasis added to show changes 
effective February 3, 1988.)

A 50 percent evaluation is for application when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id. 

A 30 percent evaluation is for application when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce a definite industrial impairment.  Id.

The Board finds that the preceding analysis applies equally 
to the period from February 3, 1988 to November 6, 1996.  
Further, the Board notes that during this time period two 
significant changes arose.  First, the veteran's medical care 
providers began to characterize his disorder as "in 
remission."  This was noted in treatment notes dated in May 
and July 1988, and in June 1990.  In addition, it is apparent 
from the evidence that, the veteran's contentions 
notwithstanding, he was able to function amongst people 
outside the home environment.  At one point he was active in 
no fewer than six veterans' organizations at the same time, 
and was functioning so well that he had been given increasing 
responsibilities, and had held office in some of the 
organizations.  These are not the characteristics of someone 
who is unable to function in the workplace.  

Lastly, throughout most of this period the veteran's GAF 
scores were in the 50s and 60s.  In assessing the evidence of 
record, it is important to note that the GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DSM-IV, p. 32).  A GAF score of 61 - 70 is defined as "Some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  A GAF score of 51 - 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers."  Id.  A GAF score of 41 
- 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

GAF scores are not, in and of themselves, the dispositive 
element in rating a disability.  Nevertheless, the Board 
finds that the veteran's medical care providers' general 
agreement in GAF scores in the 51-60 range (moderate 
symptoms) in this time period supports the Board's conclusion 
that no more than a 50 percent rating is warranted.  A higher 
rating implies at least severe impairment, which the evidence 
does not support.

C.  November 7, 1996 criteria

The rating criteria were changed again, effective November 7, 
1996, in order to update the mental disorders rating schedule 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that had occurred since the previous review.  61 FR 52695-02 
(Oct. 8, 1996) (codified at 38 C.F.R. § 4.130 (2004).  Among 
other things, the changes renumbered mental disorder 
diagnostic codes.  The diagnostic code for dysthymic disorder 
was changed to Diagnostic Code 9433.  

Under Diagnostic Code 9433, a 100 percent evaluation is for 
application if the evidence establishes there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

A 70 percent evaluation is for application if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

Under Diagnostic Code 9433, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

Under Diagnostic Code 9433, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

Here, the Board finds that, prior to the November 2001 VA 
examination, an evaluation greater than 50 percent is not 
warranted under the newest criteria.  In so concluding, the 
Board resolves the question as to whether the 30 percent or 
the 50 percent evaluation should be applied, in favor of the 
veteran by assigning the higher evaluation.  See 38 C.F.R. § 
4.7.  An evaluation higher than 50 percent was not warranted 
for this time period because, until the November 2001 VA 
examiner's assessment, the evidence of record did not support 
a higher evaluation.

There was no evidence of record between the effective date of 
the new criteria and the November 2001 examination that the 
veteran suffered total occupational and social impairment.  
There is no evidence of gross impairment in thought processes 
or communication; no delusions or hallucinations; no grossly 
inappropriate behavior; no persistent danger of hurting self 
or others; no inability, intermittent or otherwise, to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; no disorientation as to time or 
place; and no memory loss, as would be indicative of a 100 
percent disability.

Additionally, the veteran did not evince evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as obsessional 
rituals which interfere with routine activities.  His speech 
was not intermittently illogical, obscure, or irrelevant.  
There was no evidence of any panic affecting the ability to 
function independently, appropriately, and effectively.  
There was no evidence of spatial disorientation, nor neglect 
of personal appearance and hygiene.  He has given a history 
of difficulty in adapting to stressful circumstances 
(including work or a work-like setting), and difficulty in 
establishing and maintaining effective relationships, but at 
the same time, the veteran was able to adapt to stressful 
circumstances for long periods in his associations with as 
many as six veterans' organizations, and his local volunteer 
fire department and historical society.  There is some 
evidence of impaired impulse control and suicidal ideation, 
but not suicidal intent.  There is also evidence of near-
continuous depression, however, the veteran demonstrated that 
he could still function independently, appropriately, and 
effectively in many circumstances, as with family and within 
his many outside organizations.  Thus, a 70 percent 
evaluation is not supportable in this time period.

The Board finds that the veteran's disability in this time 
period most closely approximates the criteria of a 50 percent 
evaluation.  There was occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as flattened affect; impaired judgment; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

As noted above, the November 2001 VA examiner labeled the 
veteran's problems as serious symptoms or serious impairments 
of social, occupational functioning due to symptoms of 
depression only.  The examiner noted that the veteran 
appeared to suffer from significant psychiatric affective 
disorder manifested in poor motivation, anhedonia, apathy, 
and reduced energy levels.   His functioning appeared to be 
impaired across vocational, community, and social areas, and 
that the veteran's major impairments appeared to stem 
directly from the depressive disorder.  The examiner noted 
that the veteran appeared to be capable of managing his funds 
in his own best interests, but did not appear to be 
employable.   Based on this examiner's assessment, and on all 
of the evidence of record, the Board concludes that a rating 
of 70 percent is warranted, effective as of November 2, 2001, 
the date of the VA examination.  While the veteran's social 
impairment does not involve deficiencies in most areas due to 
symptoms such as suicidal ideation, obsessional rituals, 
illogical speech, and panic, a 70 percent evaluation is 
warranted largely on the strength of the evidence that the 
veteran has difficulty in adapting to stressful 
circumstances, including especially work. 

A higher, 100 percent, evaluation is not warranted because 
there is not both total occupational and social impairment.  
While there may be, per the VA examiner's assessment, total 
industrial impairment, the evidence is quite clear that 
occupational and social impairment, while significant, is not 
total.  In this regard, the veteran does not evidence 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior.  He has not been assessed as 
being in danger of hurting himself or others, nor has he ever 
demonstrated that he is unable to perform activities of daily 
living, including maintenance of minimal personal hygiene.  
He has never been reported as being disoriented as to time or 
place, and he has never been shown to have suffered memory 
loss.  In other words, the examiner's assessment of the 
veteran's employability does not match the kind of problems 
contemplated by the rating criteria for a 100 percent rating.  
Even the GAF score of 50 provided by the examiner does not 
suggest that the veteran's problems rise to the level of 
being unable to work.  DSM-IV.  As noted above, with such a 
score, he may have serious problems, including being unable 
to keep a job for very long, but he is not totally impaired 
occupationally and socially.  His symptoms are more akin to 
the kind of problems annotated in the criteria for the 70 
percent rating.  For these reasons, the Board finds that the 
preponderance of the evidence is against a claim for a higher 
rating for the period beginning with the November 2001 VA 
examination.

Although the veteran has argued that he cannot work and the 
VA examiner has suggested the same, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (2004).  The current 
evidence of record does not demonstrate that difficulties 
with dysthymia have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his disability has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  For these same 
reasons, further action under 38 C.F.R. § 4.16 (2004) is not 
necessary.  In other words, there appears to basis, for the 
reasons set forth above, for an extraschedular award based on 
individual unemployability.

III.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, on November 9, 2000 the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003.  Specifically regarding VA's duty to notify, the March 
2003 notification to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefit 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
VA would assist in obtaining on the veteran's behalf, and 
where the veteran was to send the information sought.  The RO 
informed the veteran of what was required of him, including 
the need to ensure that all pertinent evidence not in 
possession of a Federal agency, which includes evidence in 
the veteran's possession, was submitted.  Additionally, the 
RO informed the veteran of the results of its rating 
decisions, and the procedural steps necessary to appeal.  The 
RO also provided a statement of the case (SOC) and many 
supplemental statements of the case (SSOCs) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  (Although the notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's SMRs, 
as well as the veteran's VA treatment records and private 
treatment records identified by the veteran.  The veteran was 
afforded a hearing at the RO and numerous VA examinations.  
Given the standard of the regulation, the Board finds that VA 
has no duty to inform or assist that was unmet.


ORDER

A rating greater than 50 percent for the period prior to 
November 2, 2001, is denied.

A 70 percent disability rating for dysthymia is granted from 
November 2, 2001, subject to the law and regulations 
governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


